Citation Nr: 0713500	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is entitled to reimbursement from 
accrued amounts due a deceased beneficiary, for payment of 
the veteran's burial expenses.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1996.  He died in March 2002.  The appellant is 
reportedly his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.The veteran died in March 2002.

2.  The appellant's Application for Reimbursement from 
Accrued Amounts due a Deceased Beneficiary, on VA Form 21-
601, was received in April 2003, which is over one year after 
the veteran's death.

3.  There was no pending VA benefits claim at the time of the 
death of the veteran and no VA monetary benefit was due and 
unpaid prior to his death.


CONCLUSION OF LAW

The claim for reimbursement from accrued amounts due a 
deceased beneficiary, for payment of the veteran's burial 
expenses, is without legal merit.  38 U.S.C.A. § 103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1000, 3.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in March 2002.  In April 2003, the appellant 
filed an application for reimbursement from accrued amounts 
due a deceased beneficiary, for total payment of the 
veteran's burial expenses.

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, for deaths, as here, which occurred 
before December 16, 2003.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000(a) (2004).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, will upon the 
death of such person, be paid as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) his or her spouse . . . .
 . . .
(4) In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial of the veteran. 

38 C.F.R. § 3.1000(a) (2006). 

Payments to persons described in 3.1000(a)(4) shall be 
limited to the amount necessary to reimburse such persons for 
the expenses of last sickness and/or burial.  38 C.F.R. 
§ 3.1003(a) (2006).

Applications for accrued benefits must be received within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121(c).  For claims filed for death benefits, a specific 
claim in the form prescribed by the Secretary must be filed 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.152(a).  

Because the appellant's claim for accrued benefits was filed 
over one year after the veteran's death, the claim must be 
denied.  Even if an appellant was unaware of the requirement 
that a claim for accrued benefits be submitted within one 
year after the veteran's death, the United States Court of 
Appeals for Veterans Claims (CAVC or Court) has held that 
alleged ignorance can not be used as an excuse for failure to 
follow a promulgated regulation.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  In Morris, the Court noted that the Supreme 
Court of the United States had held that persons dealing with 
the Government were charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265. 

Although the Board sympathizes with the appellant's 
situation; the Board is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  There is no VA law or 
regulation which would allow the Board to void the one-year 
filing requirement associated with claims for accrued 
benefits.  

Regardless, the claim would be denied on the merits as the 
veteran was not in receipt of VA benefits payments at the 
time of his death.  Applying the facts in this case to the 
law set forth above, the Board finds that the criteria for 
payment of accrued benefits have not been met; therefore, the 
appellant is not entitled to reimbursement for burial 
expenses because no accrued amounts exist.  The evidence does 
not show, nor does the appellant contend, that the deceased 
veteran was in receipt of VA benefits payments at the time of 
his death or that he had a claim pending at the time of his 
death.  

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Based on the undisputed facts of this case, the 
appellant is not entitled to accrued benefits. 38 U.S.C.A. 
§§ 5112, 5121 (West 2002); 38 C.F.R. §§3.500, 3.1000 (2006).

As the law, and not the facts, is dispositive of the claim 
for reimbursement from accrued amounts due a deceased 
beneficiary, for payment of the veteran's burial expenses, 
the duties to notify and assist imposed by the VCAA are not 
applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

The claim for reimbursement from accrued amounts due a 
deceased beneficiary, for payment of the veteran's burial 
expenses, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


